

113 S1302 ES: Cooperative and Small Employer Charity Pension Flexibility Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1302IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Employee Retirement Income Security Act of 1974 and the Internal Revenue Code of 1986 to provide for cooperative and small employer charity pension plans.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Cooperative and Small Employer
			 Charity Pension Flexibility Act.(b)Table of
			 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Congressional findings and declarations of policy.Sec. 3. Effective date.TITLE I—Amendments to Employee Retirement Income Security Act of 1974 and other provisionsSec. 101. Definition of cooperative and small employer charity pension plans.Sec. 102. Funding rules applicable to cooperative and small employer charity pension plans.Sec. 103. Elections.Sec. 104. Transparency.Sec. 105. Sponsor education and assistance.TITLE II—Amendments to Internal Revenue Code of 1986Sec. 201. Definition of cooperative and small employer charity pension plans.Sec. 202. Funding rules applicable to cooperative and small employer charity pension plans.Sec. 203. Election not to be treated as a CSEC plan.2.Congressional
			 findings and declarations of policyCongress finds as follows:(1)Defined benefit
			 pension plans are a cost-effective way for cooperative associations and
			 charities to provide their employees with economic security in
			 retirement.(2)Many cooperative
			 associations and charitable organizations are only able to provide their
			 employees with defined benefit pension plans because those organizations are
			 able to pool their resources using the multiple employer plan structure.(3)The pension
			 funding rules should encourage cooperative associations and charities to
			 continue to provide their employees with pension benefits.3.Effective
			 dateUnless otherwise
			 specified in this Act, the provisions of this Act shall apply to years
			 beginning after December 31, 2013.IAmendments to Employee Retirement Income Security Act of 1974 and other provisions101.Definition of
			 cooperative and small employer charity pension plansSection 210 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060) is amended by
			 adding at the end the following new subsection:(f)Cooperative and
				small employer charity pension plans(1)In
				generalFor purposes of this title, except as provided in this
				subsection, a CSEC plan is an employee pension benefit plan (other than a multiemployer
				plan) that is a defined benefit plan—(A)to which section
				104 of the Pension Protection Act of 2006 applies, without regard to—(i)section 104(a)(2)
				of such Act;(ii)the amendments
				to such section 104 by section 202(b) of the Preservation of Access to Care for
				Medicare Beneficiaries and Pension Relief Act of 2010; and(iii)paragraph
				(3)(B); or(B)that, as of
				June 25, 2010, was maintained by more than one employer and all of the
				employers were organizations described in section 501(c)(3) of the Internal
				Revenue Code of 1986.(2)AggregationAll
				employers that are treated as a single employer under subsection (b) or (c) of
				section 414 of the Internal Revenue Code of 1986 shall be treated as a single
				employer for purposes of determining if a plan was maintained by more than one
				employer under paragraph
				(1)(B)..102.Funding rules
			 applicable to cooperative and small employer charity pension plans(a)In generalPart 3 of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1081 et seq.) is amended by
			 adding at the end the following new section:306.Minimum funding
				standards(a)General
				ruleFor purposes of section 302, the term accumulated
				funding deficiency for a CSEC plan means the excess of the total
				charges to the funding standard account for all plan years (beginning with the
				first plan year to which section 302 applies) over the total credits to such
				account for such years or, if less, the excess of the total charges to the
				alternative minimum funding standard account for such plan years over the total
				credits to such account for such years.(b)Funding standard
				account(1)Account
				requiredEach plan to which this section applies shall establish
				and maintain a funding standard account. Such account shall be credited and
				charged solely as provided in this section.(2)Charges to
				accountFor a plan year, the funding standard account shall be
				charged with the sum of—(A)the normal cost of
				the plan for the plan year,(B)the amounts
				necessary to amortize in equal annual installments (until fully
				amortized)—(i)in
				the case of a plan in existence on January 1, 1974, the unfunded past service
				liability under the plan on the first day of the first plan year to which
				section 302 applies, over a period of 40 plan years,(ii)in the case of a
				plan which comes into existence after January 1, 1974, but before the first day
				of the first plan year beginning after December 31, 2013, the unfunded past
				service liability under the plan on the first day of the first plan year to
				which section 302 applies, over a period of 30 plan years,(iii)separately, with
				respect to each plan year, the net increase (if any) in unfunded past service
				liability under the plan arising from plan amendments adopted in such year,
				over a period of 15 plan years,(iv)separately, with
				respect to each plan year, the net experience loss (if any) under the plan,
				over a period of 5 plan years, and(v)separately, with
				respect to each plan year, the net loss (if any) resulting from changes in
				actuarial assumptions used under the plan, over a period of 10 plan
				years,(C)the amount
				necessary to amortize each waived funding deficiency (within the meaning of
				section 302(c)(3)) for each prior plan year in equal annual installments (until
				fully amortized) over a period of 5 plan years,(D)the amount
				necessary to amortize in equal annual installments (until fully amortized) over
				a period of 5 plan years any amount credited to the funding standard account
				under paragraph (3)(D), and(E)the amount
				necessary to amortize in equal annual installments (until fully amortized) over
				a period of 20 years the contributions which would be required to be made under
				the plan but for the provisions of section 302(c)(7)(A)(i)(I) (as in effect on
				the day before the enactment of the Pension Protection Act of 2006).(3)Credits to
				accountFor a plan year, the funding standard account shall be
				credited with the sum of—(A)the amount
				considered contributed by the employer to or under the plan for the plan
				year,(B)the amount
				necessary to amortize in equal annual installments (until fully
				amortized)—(i)separately, with
				respect to each plan year, the net decrease (if any) in unfunded past service
				liability under the plan arising from plan amendments adopted in such year,
				over a period of 15 plan years,(ii)separately, with
				respect to each plan year, the net experience gain (if any) under the plan,
				over a period of 5 plan years, and(iii)separately, with
				respect to each plan year, the net gain (if any) resulting from changes in
				actuarial assumptions used under the plan, over a period of 10 plan
				years,(C)the amount of the
				waived funding deficiency (within the meaning of section 302(c)(3)) for the
				plan year, and(D)in the case of a
				plan year for which the accumulated funding deficiency is determined under the
				funding standard account if such plan year follows a plan year for which such
				deficiency was determined under the alternative minimum funding standard, the
				excess (if any) of any debit balance in the funding standard account
				(determined without regard to this subparagraph) over any debit balance in the
				alternative minimum funding standard account.(4)Combining and
				offsetting amounts to be amortizedUnder regulations prescribed
				by the Secretary of the Treasury, amounts required to be amortized under
				paragraph (2) or paragraph (3), as the case may be—(A)may be combined
				into one amount under such paragraph to be amortized over a period determined
				on the basis of the remaining amortization period for all items entering into
				such combined amount, and(B)may be offset
				against amounts required to be amortized under the other such paragraph, with
				the resulting amount to be amortized over a period determined on the basis of
				the remaining amortization periods for all items entering into whichever of the
				two amounts being offset is the greater.(5)Interest(A)In
				generalExcept as provided in subparagraph (B), the funding
				standard account (and items therein) shall be charged or credited (as
				determined under regulations prescribed by the Secretary of the Treasury) with
				interest at the appropriate rate consistent with the rate or rates of interest
				used under the plan to determine costs.(B)ExceptionThe
				interest rate used for purposes of computing the amortization charge described
				in subsection (b)(2)(C) or for purposes of any arrangement under subsection (d)
				for any plan year shall be the greater of—(i)150 percent of the Federal mid-term
				rate (as in effect under section 1274 of the Internal Revenue Code of 1986 for
				the 1st month of such plan year), or(ii)the rate of interest determined under
				subparagraph (A).(6)Amortization
				schedules in effectAmortization schedules for amounts described
				in paragraphs (2) and (3) that are in effect as of the last day of the last
				plan year beginning before January 1, 2014, by reason of section 104 of the
				Pension Protection Act of 2006 shall remain in effect pursuant to their terms
				and this section, except that such amounts shall not be amortized again under
				this section.(c)Special
				rules(1)Determinations
				to be made under funding methodFor purposes of this section,
				normal costs, accrued liability, past service liabilities, and experience gains
				and losses shall be determined under the funding method used to determine costs
				under the plan.(2)Valuation of
				assets(A)In
				generalFor purposes of this section, the value of the plan’s
				assets shall be determined on the basis of any reasonable actuarial method of
				valuation which takes into account fair market value and which is permitted
				under regulations prescribed by the Secretary of the Treasury.(B)Dedicated bond
				portfolioThe Secretary of the Treasury may by regulations
				provide that the value of any dedicated bond portfolio of a plan shall be
				determined by using the interest rate under section 302(b)(5) (as in effect on
				the day before the enactment of the Pension Protection Act of 2006).(3)Actuarial
				assumptions must be reasonableFor purposes of this section, all
				costs, liabilities, rates of interest, and other factors under the plan shall
				be determined on the basis of actuarial assumptions and methods—(A)each of which is
				reasonable (taking into account the experience of the plan and reasonable
				expectations), and(B)which, in
				combination, offer the actuary’s best estimate of anticipated experience under
				the plan.(4)Treatment of
				certain changes as experience gain or lossFor purposes of this
				section, if—(A)a change in
				benefits under the Social Security Act or in other retirement benefits created
				under Federal or State law, or(B)a change in the
				definition of the term wages under section 3121 of the Internal
				Revenue Code of 1986 or a change in the amount of such wages taken into account
				under regulations prescribed for purposes of section 401(a)(5) of such
				Code,results in
				an increase or decrease in accrued liability under a plan, such increase or
				decrease shall be treated as an experience loss or gain.(5)Funding method
				and plan year(A)Funding methods
				availableAll funding methods available to CSEC plans under
				section 302 (as in effect on the day before the enactment of the Pension
				Protection Act of 2006) shall continue to be available under this
				section.(B)ChangesIf
				the funding method for a plan is changed, the new funding method shall become
				the funding method used to determine costs and liabilities under the plan only
				if the change is approved by the Secretary of the Treasury. If the plan year for a plan is changed, the new plan
				year shall become the plan year for the plan only if the change is approved by
				the Secretary of the Treasury.(C)Approval required for certain changes in assumptions by certain single-employer plans subject to additional funding requirement(i)In generalNo actuarial assumption (other than the assumptions described in subsection (h)(3)) used to determine the current liability for a plan to which this subparagraph applies may be changed without the approval of the Secretary of the Treasury.(ii)Plans to which subparagraph appliesThis subparagraph shall apply to a plan only if—(I)the plan is a CSEC plan,(II)the aggregate unfunded vested benefits as of the close of the preceding plan year (as determined under section 4006(a)(3)(E)(iii)) of such plan and all other plans maintained by the contributing sponsors (as defined in section 4001(a)(13)) and members of such sponsors' controlled groups (as defined in section 4001(a)(14)) which are covered by title IV (disregarding plans with no unfunded vested benefits) exceed $50,000,000, and(III)the change in assumptions (determined after taking into account any changes in interest rate and mortality table) results in a decrease in the funding shortfall of the plan for the current plan year that exceeds $50,000,000, or that exceeds $5,000,000 and that is 5 percent or more of the current liability of the plan before such change.(6)Full
				fundingIf, as of the close of a plan year, a plan would (without
				regard to this paragraph) have an accumulated funding deficiency (determined
				without regard to the alternative minimum funding standard account permitted
				under subsection (e)) in excess of the full funding limitation—(A)the funding
				standard account shall be credited with the amount of such excess, and(B)all amounts
				described in paragraphs (2)(B), (C), and (D) and (3)(B) of subsection (b) which are required to be amortized shall be considered fully amortized for
				purposes of such paragraphs.(7)Full-funding
				limitationFor purposes of paragraph (6), the term
				full-funding limitation means the excess (if any) of—(A)the accrued
				liability (including normal cost) under the plan (determined under the entry
				age normal funding method if such accrued liability cannot be directly
				calculated under the funding method used for the plan), over(B)the lesser
				of—(i)the fair market
				value of the plan’s assets, or(ii)the value of such
				assets determined under paragraph (2).(C)Minimum
				amount(i)In
				generalIn no event shall the full-funding limitation determined
				under subparagraph (A) be less than the excess (if any) of—(I)90 percent of the
				current liability (determined without regard to paragraph (4) of subsection
				(h)) of the plan (including the expected increase in such current liability due
				to benefits accruing during the plan year), over(II)the value of the
				plan’s assets determined under paragraph (2).(ii)AssetsFor
				purposes of clause (i), assets shall not be reduced by any credit balance in
				the funding standard account.(8)Annual
				valuation(A)In
				generalFor purposes of this section, a determination of
				experience gains and losses and a valuation of the plan’s liability shall be
				made not less frequently than once every year, except that such determination
				shall be made more frequently to the extent required in particular cases under
				regulations prescribed by the Secretary of the Treasury.(B)Valuation
				date(i)Current
				yearExcept as provided in clause (ii), the valuation referred to
				in subparagraph (A) shall be made as of a date within the plan year to which
				the valuation refers or within one month prior to the beginning of such
				year.(ii)Use of prior
				year valuationThe valuation referred to in subparagraph (A) may
				be made as of a date within the plan year prior to the year to which the
				valuation refers if, as of such date, the value of the assets of the plan are
				not less than 100 percent of the plan’s current liability.(iii)AdjustmentsInformation
				under clause (ii) shall, in accordance with regulations, be actuarially
				adjusted to reflect significant differences in participants.(iv)LimitationA
				change in funding method to use a prior year valuation, as provided in clause
				(ii), may not be made unless as of the valuation date within the prior plan
				year, the value of the assets of the plan are not less than 125 percent of the
				plan’s current liability.(9)Time when
				certain contributions deemed madeFor purposes of this section,
				any contributions for a plan year made by an employer during the period—(A)beginning on the
				day after the last day of such plan year, and(B)ending on the day
				which is 8½ months after the close of the plan
				year,shall be
				deemed to have been made on such last day.(10)Anticipation of
				benefit increases effective in the futureIn determining
				projected benefits, the funding method of a collectively bargained CSEC plan
				described in section 413(a) of the Internal Revenue Code of 1986 shall anticipate
				benefit increases scheduled to take effect during the term of the collective
				bargaining agreement applicable to the plan.(d)Extension of
				amortization periodsThe period of years required to amortize any
				unfunded liability (described in any clause of subsection (b)(2)(B)) of any
				plan may be extended by the Secretary of the Treasury for a period of time (not
				in excess of 10 years) if such Secretary determines that such extension would carry out the purposes of this Act and
				provide adequate protection for participants under the plan and their
				beneficiaries, and if such Secretary determines that the failure to permit such
				extension would result in—(1)a substantial risk
				to the voluntary continuation of the plan, or(2)a substantial
				curtailment of pension benefit levels or employee compensation.(e)Alternative
				minimum funding standard(1)In
				generalA CSEC plan which uses a funding method that requires
				contributions in all years not less than those required under the entry age
				normal funding method may maintain an alternative minimum funding standard
				account for any plan year. Such account shall be credited and charged solely as
				provided in this subsection.(2)Charges and
				credits to accountFor a plan year the alternative minimum
				funding standard account shall be—(A)charged with the
				sum of—(i)the lesser of
				normal cost under the funding method used under the plan or normal cost
				determined under the unit credit method,(ii)the excess, if
				any, of the present value of accrued benefits under the plan over the fair
				market value of the assets, and(iii)an amount equal
				to the excess (if any) of credits to the alternative minimum standard account
				for all prior plan years over charges to such account for all such years,
				and(B)credited with the
				amount considered contributed by the employer to or under the plan for the plan
				year.(3)InterestThe alternative minimum funding standard account (and items
				therein) shall be charged or credited with interest in the manner provided
				under subsection (b)(5) with respect to the funding standard account.(f)Quarterly
				contributions required(1)In
				generalIf a CSEC plan which has a funded current liability
				percentage for the preceding plan year of less than 100 percent fails to pay
				the full amount of a required installment for the plan year, then the rate of
				interest charged to the funding standard account under subsection (b)(5) with
				respect to the amount of the underpayment for the period of the underpayment
				shall be equal to the greater of—(A)175 percent of the
				Federal mid-term rate (as in effect under section 1274 of the Internal Revenue
				Code of 1986 for the 1st month of such plan year), or(B)the rate of
				interest used under the plan in determining costs.(2)Amount of
				underpayment, period of underpaymentFor purposes of paragraph
				(1)—(A)AmountThe
				amount of the underpayment shall be the excess of—(i)the required
				installment, over(ii)the amount (if
				any) of the installment contributed to or under the plan on or before the due
				date for the installment.(B)Period of
				underpaymentThe period for which interest is charged under this
				subsection with regard to any portion of the underpayment shall run from the
				due date for the installment to the date on which such portion is contributed
				to or under the plan (determined without regard to subsection (c)(9)).(C)Order of
				crediting contributionsFor purposes of subparagraph (A)(ii),
				contributions shall be credited against unpaid required installments in the
				order in which such installments are required to be paid.(3)Number of
				required installments; due datesFor purposes of this
				subsection—(A)Payable in 4
				installmentsThere shall be 4 required installments for each plan
				year.(B)Time for payment
				of installmentsIn the case of the following required
						installments:The due date is:1stApril 15 2ndJuly 15 3rdOctober 15 4thJanuary 15 of the following year.(4)Amount of
				required installmentFor purposes of this subsection—(A)In
				generalThe amount of any required installment shall be 25
				percent of the required annual payment.(B)Required annual
				paymentFor purposes of subparagraph (A), the term
				required annual payment means the lesser of—(i)90
				percent of the amount required to be contributed to or under the plan by the
				employer for the plan year under section 302 (without regard to any waiver
				under subsection (c) thereof), or(ii)100 percent of
				the amount so required for the preceding plan year.Clause
				(ii) shall not apply if the preceding plan year was not a year of 12
				months.(5)Liquidity
				requirement(A)In
				generalA plan to which this paragraph applies shall be treated
				as failing to pay the full amount of any required installment to the extent
				that the value of the liquid assets paid in such installment is less than the
				liquidity shortfall (whether or not such liquidity shortfall exceeds the amount
				of such installment required to be paid but for this paragraph).(B)Plans to which
				paragraph AppliesThis paragraph shall apply to a CSEC plan other
				than a plan described in section 302(d)(6)(A) (as in effect on the day before
				the enactment of the Pension Protection Act of 2006) which—(i)is
				required to pay installments under this subsection for a plan year, and(ii)has a liquidity
				shortfall for any quarter during such plan year.(C)Period of
				underpaymentFor purposes of paragraph (1), any portion of an
				installment that is treated as not paid under subparagraph (A) shall continue
				to be treated as unpaid until the close of the quarter in which the due date
				for such installment occurs.(D)Limitation on
				increaseIf the amount of any required installment is increased
				by reason of subparagraph (A), in no event shall such increase exceed the
				amount which, when added to prior installments for the plan year, is necessary
				to increase the funded current liability percentage (taking into account the
				expected increase in current liability due to benefits accruing during the plan
				year) to 100 percent.(E)DefinitionsFor
				purposes of this paragraph—(i)Liquidity
				shortfallThe term liquidity shortfall means, with
				respect to any required installment, an amount equal to the excess (as of the
				last day of the quarter for which such installment is made) of the base amount
				with respect to such quarter over the value (as of such last day) of the plan’s
				liquid assets.(ii)Base
				amount(I)In
				generalThe term base amount means, with respect
				to any quarter, an amount equal to 3 times the sum of the adjusted
				disbursements from the plan for the 12 months ending on the last day of such
				quarter.(II)Special
				ruleIf the amount determined under subclause (I) exceeds an
				amount equal to 2 times the sum of the adjusted disbursements from the plan for
				the 36 months ending on the last day of the quarter and an enrolled actuary
				certifies to the satisfaction of the Secretary of the Treasury that such excess
				is the result of nonrecurring circumstances, the base amount with respect to
				such quarter shall be determined without regard to amounts related to those
				nonrecurring circumstances.(iii)Disbursements
				from the planThe term disbursements from the plan
				means all disbursements from the trust, including purchases of annuities,
				payments of single sums and other benefits, and administrative expenses.(iv)Adjusted
				disbursementsThe term adjusted disbursements
				means disbursements from the plan reduced by the product of—(I)the plan’s funded
				current liability percentage for the plan year, and(II)the sum of the
				purchases of annuities, payments of single sums, and such other disbursements
				as the Secretary of the Treasury shall provide in regulations.(v)Liquid
				assetsThe term liquid assets means cash,
				marketable securities and such other assets as specified by the Secretary of
				the Treasury in regulations.(vi)QuarterThe
				term quarter means, with respect to any required installment,
				the 3-month period preceding the month in which the due date for such
				installment occurs.(F)RegulationsThe
				Secretary of the Treasury may prescribe such regulations as are necessary to
				carry out this paragraph.(6)Fiscal years and
				short years(A)Fiscal
				yearsIn applying this subsection to a plan year beginning on any
				date other than January 1, there shall be substituted for the months specified
				in this subsection, the months which correspond thereto.(B)Short plan
				yearThis subsection shall be applied to plan years of less than
				12 months in accordance with regulations prescribed by the Secretary of the
				Treasury.(g)Imposition of
				lien where failure To make required contributions(1)In
				generalIn the case of a plan to which this section applies,
				if—(A)any person fails
				to make a required installment under subsection (f) or any other payment
				required under this section before the due date for such installment or other
				payment, and(B)the unpaid balance
				of such installment or other payment (including interest), when added to the
				aggregate unpaid balance of all preceding such installments or other payments
				for which payment was not made before the due date (including interest),
				exceeds $1,000,000,then there
				shall be a lien in favor of the plan in the amount determined under paragraph
				(3) upon all property and rights to property, whether real or personal,
				belonging to such person and any other person who is a member of the same
				controlled group of which such person is a member.(2)Plans to which
				subsection AppliesThis subsection shall apply to a CSEC plan for
				any plan year for which the funded current liability percentage of such plan is
				less than 100 percent. This subsection shall not apply to any plan to which
				section 4021 does not apply (as such section is in effect on the date of the
				enactment of the Retirement Protection Act of 1994).(3)Amount of
				lienFor purposes of paragraph (1), the amount of the lien shall
				be equal to the aggregate unpaid balance of required installments and other
				payments required under this section (including interest)—(A)for plan years
				beginning after 1987, and(B)for which payment
				has not been made before the due date.(4)Notice of
				failure; lien(A)Notice of
				failureA person committing a failure described in paragraph (1)
				shall notify the Pension Benefit Guaranty Corporation of such failure within 10
				days of the due date for the required installment or other payment.(B)Period of
				lienThe lien imposed by paragraph (1) shall arise on the due
				date for the required installment or other payment and shall continue until the
				last day of the first plan year in which the plan ceases to be described in
				paragraph (1)(B). Such lien shall continue to run without regard to whether
				such plan continues to be described in paragraph (2) during the period referred
				to in the preceding sentence.(C)Certain rules to
				ApplyAny amount with respect to which a lien is imposed under
				paragraph (1) shall be treated as taxes due and owing the United States and
				rules similar to the rules of subsections (c), (d), and (e) of section 4068
				shall apply with respect to a lien imposed by subsection (a) and the amount
				with respect to such lien.(5)EnforcementAny
				lien created under paragraph (1) may be perfected and enforced only by the
				Pension Benefit Guaranty Corporation, or at the direction of the Pension
				Benefit Guaranty Corporation, by any contributing employer (or any member of the
				controlled group of the contributing employer).(6)DefinitionsFor
				purposes of this subsection—(A)Due date;
				required installmentThe terms due date and
				required installment have the meanings given such terms by
				subsection (f), except that in the case of a payment other than a required
				installment, the due date shall be the date such payment is required to be made
				under this section.(B)Controlled
				groupThe term controlled group means any group
				treated as a single employer under subsections (b), (c), (m), and (o) of
				section 414 of the Internal Revenue Code of 1986.(h)Current
				liabilityFor purposes of this section—(1)In
				generalThe term current liability means all
				liabilities to employees and their beneficiaries under the plan.(2)Treatment of
				unpredictable contingent event benefits(A)In
				generalFor purposes of paragraph (1), any unpredictable
				contingent event benefit shall not be taken into account until the event on
				which the benefit is contingent occurs.(B)Unpredictable
				contingent event benefitThe term unpredictable contingent
				event benefit means any benefit contingent on an event other
				than—(i)age, service,
				compensation, death, or disability, or(ii)an event which is
				reasonably and reliably predictable (as determined by the Secretary of the
				Treasury).(3)Interest rate
				and mortality assumptions used(A)Interest
				rateThe rate of interest used to determine current liability
				under this section shall be the third segment rate determined under section
				303(h)(2)(C).(B)Mortality
				tables(i)Secretarial
				authorityThe Secretary of the Treasury may by regulation
				prescribe mortality tables to
				be used in determining current liability under this subsection. Such tables
				shall be based upon the actual experience of pension plans and projected trends
				in such experience. In prescribing such tables, the Secretary of the Treasury
				shall take into account results of available independent studies of mortality
				of individuals covered by pension plans.(ii)Periodic
				reviewThe Secretary of the Treasury shall periodically (at least
				every 5 years) review any tables in effect under this subsection and shall, to
				the extent the Secretary of the Treasury determines necessary, by regulation
				update the tables to reflect the actual experience of pension plans and
				projected trends in such experience.(C)Separate
				mortality tables for the disabledNotwithstanding subparagraph
				(B)—(i)In
				generalIn the case of plan years beginning after December 31,
				1995, the Secretary of the Treasury shall establish mortality tables which may
				be used (in lieu of the tables under subparagraph (B)) to determine current
				liability under this subsection for individuals who are entitled to benefits
				under the plan on account of disability. The Secretary of the Treasury shall
				establish separate tables for individuals whose disabilities occur in plan
				years beginning before January 1, 1995, and for individuals whose disabilities
				occur in plan years beginning on or after such date.(ii)Special rule
				for disabilities occurring after 1994In the case of disabilities
				occurring in plan years beginning after December 31, 1994, the tables under
				clause (i) shall apply only with respect to individuals described in such
				subclause who are disabled within the meaning of title II of the Social
				Security Act and the regulations thereunder.(4)Certain service
				disregarded(A)In
				generalIn the case of a participant to whom this paragraph
				applies, only the applicable percentage of the years of service before such
				individual became a participant shall be taken into account in computing the
				current liability of the plan.(B)Applicable
				percentageFor purposes of this subparagraph, the applicable
				percentage shall be determined as follows:If the years of participation
						are:The applicable percentage
						is:1202403604805 or more100.(C)Participants to
				whom paragraph AppliesThis subparagraph shall apply to any
				participant who, at the time of becoming a participant—(i)has not accrued
				any other benefit under any defined benefit plan (whether or not terminated)
				maintained by the employer or a member of the same controlled group of which
				the employer is a member,(ii)who first becomes
				a participant under the plan in a plan year beginning after December 31, 1987,
				and(iii)has years of
				service greater than the minimum years of service necessary for eligibility to
				participate in the plan.(D)ElectionAn
				employer may elect not to have this subparagraph apply. Such an election, once
				made, may be revoked only with the consent of the Secretary of the
				Treasury.(i)Funded current
				liability percentageFor purposes of this section, the term
				funded current liability percentage means, with respect to any
				plan year, the percentage which—(1)the value of the
				plan’s assets determined under subsection (c)(2), is of(2)the current
				liability under the plan.(j)Funding restoration statusNotwithstanding any other provisions of this section—(1)Normal cost payment(A)In generalIn the case of a CSEC plan that is in funding restoration status for a plan year, for purposes of section 302, the term accumulated funding deficiency means, for such plan year, the greater of—(i)the amount described in subsection (a), or(ii)the excess of the normal cost of the plan for the plan year over the amount actually contributed to or under the plan for the plan year.(B)Normal costIn the case of a CSEC plan that uses a spread gain funding method, for purposes of this subsection, the term normal cost means normal cost as determined under the entry age normal funding method.(2)Plan amendmentsIn the case of a CSEC plan that is in funding restoration status for a plan year, no amendment to such plan may take effect during such plan year if such amendment has the effect of increasing liabilities of the plan by means of increases in benefits, establishment of new benefits, changing the rate of benefit accrual, or changing the rate at which benefits become nonforfeitable.  This paragraph shall not apply to any plan amendment that is required to comply with any applicable law.  This paragraph shall cease to apply with respect to any plan year, effective as of the first day of the plan year (or if later, the effective date of the amendment) upon payment by the plan sponsor of a contribution to the plan (in addition to any contribution required under this section without regard to this paragraph) in an amount equal to the increase in the funding liability of the plan attributable to the plan amendment.(3)Funding restoration planThe sponsor of a CSEC plan shall establish a written funding restoration plan within 180 days of the receipt by the plan sponsor of a certification from the plan actuary that the plan is in funding restoration status for a plan year.  Such funding restoration plan shall consist of actions that are calculated, based on reasonably anticipated experience and reasonable actuarial assumptions, to increase the plan’s funded percentage to 100 percent over a period that is not longer than the greater of 7 years or the shortest amount of time practicable.  Such funding restoration plan shall take into account contributions required under this section (without regard to this paragraph).  If a plan remains in funding restoration status for 2 or more years, such funding restoration plan shall be updated each year after the 1st such year within 180 days of receipt by the plan sponsor of a certification from the plan actuary that the plan remains in funding restoration status for the plan year.(4)Annual certification by plan actuaryNot later than the 90th day of each plan year of a CSEC plan, the plan actuary shall certify to the plan sponsor whether or not the plan is in funding restoration status for the plan year, based on the plan’s funded percentage as of the beginning of the plan year.  For this purpose, the actuary may conclusively rely on an estimate of—(A)the plan’s funding liability, based on the funding liability of the plan for the preceding plan year and on reasonable actuarial estimates, assumptions, and methods, and(B)the amount of any contributions reasonably anticipated to be made for the preceding plan year.Contributions described in subparagraph (B) shall be taken into account in determining the plan’s funded percentage as of the beginning of the plan year.(5)DefinitionsFor purposes of this subsection—(A)Funding restoration statusA CSEC plan shall be treated as in funding restoration status for a plan year if the plan’s funded percentage as of the beginning of such plan year is less than 80 percent.(B)Funded percentageThe term funded percentage means the ratio (expressed as a percentage) which—(i)the value of plan assets (as determined under subsection (c)(2)), bears to(ii)the plan’s funding liability.(C)Funding liabilityThe term funding liability for a plan year means the present value of all benefits accrued or earned under the plan as of the beginning of the plan year, based on the assumptions used by the plan pursuant to this section, including the interest rate described in subsection (b)(5)(A) (without regard to subsection (b)(5)(B)).(D)Spread gain funding methodThe term spread gain funding method has the meaning given such term under rules and forms issued by the Secretary of the Treasury..(b)Separate rules
			 for csec plans(1)In
			 generalParagraph (2) of
			 section 302(a) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1082(a)) is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by inserting at the end thereof the
			 following new subparagraph:(D)in the case of a
				CSEC plan, the employers make contributions to or under the plan for any plan
				year which, in the aggregate, are sufficient to ensure that the plan does not
				have an accumulated funding deficiency under section 306 as of the end of the
				plan
				year..(2)Conforming
			 amendmentsSection 302 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1082) is amended—(A)by striking
			 multiemployer plan the first place it appears in clause (i)
			 of subsection (c)(1)(A) and the last place it appears in paragraph (2) of
			 subsection (d), and inserting multiemployer plan or a CSEC
			 plan,(B)by striking
			 303(j) in paragraph (1) of subsection (b) and inserting
			 303(j) or under section 306(f),(C)(i)by striking
			 and at the end of clause (i) of subsection (c)(1)(B),(ii)by striking the period at the end of clause
			 (ii) of subsection (c)(1)(B), and inserting , and, and(iii)by inserting the following new clause
			 after clause (ii) of subsection (c)(1)(B):(iii)in the case of a
				CSEC plan, the funding standard account shall be credited under section
				306(b)(3)(C) with the amount of the waived funding deficiency and such amount
				shall be amortized as required under section
				306(b)(2)(C).,(D)by striking
			 under paragraph (1) in clause (i) of subsection (c)(4)(A) and
			 inserting under paragraph (1) or for granting an extension under section
			 306(d),(E)by striking
			 waiver under this subsection in subparagraph (B) of subsection
			 (c)(4) and inserting waiver under this subsection or an extension under
			 306(d),(F)by striking
			 waiver or modification in subclause (I) of subsection
			 (c)(4)(B)(i) and inserting waiver, modification, or
			 extension,(G)by striking
			 waivers in the heading of subsection (c)(4)(C) and of clause
			 (ii) of subsection (c)(4)(C) and inserting waivers or
			 extensions,(H)by striking
			 section 304(d) in subparagraph (A) of subsection (c)(7) and in paragraph
			 (2) of subsection (d) and inserting section 304(d) or section
			 306(d),(I)by striking
			 and at the end of subclause (I) of subsection (c)(4)(C)(i) and
			 adding or the accumulated funding deficiency under section 306,
			 whichever is applicable,,(J)by striking
			 303(e)(2), in subclause (II) of subsection (c)(4)(C)(i) and
			 inserting 303(e)(2) or 306(b)(2)(C), whichever is applicable,
			 and,(K)by adding
			 immediately after subclause (II) of subsection (c)(4)(C)(i) the following new
			 subclause:(III)the total
				amounts not paid by reason of an extension in effect under section
				306(d),,(L)by striking
			 for waivers of in clause (ii) of subsection (c)(4)(C) and
			 inserting for waivers or extensions with respect to, and(M)by striking
			 single-employer plan in subparagraph (A) of subsection (a)(2)
			 and in clause (i) of subsection (c)(1)(B) and inserting single-employer
			 plan (other than a CSEC plan).(3)Benefit
			 restrictionsSubsection (g) of
			 section 206 of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1056) is amended by adding at the end thereof the following new
			 paragraph:(12)CSEC
				plansThis subsection shall not apply to a CSEC plan (as defined
				in section
				210(f))..(4)Benefit
			 increasesParagraph (3) of
			 section 204(i) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1054(i)) is amended by striking multiemployer plans and
			 inserting multiemployer plans or CSEC plans.(5)Section
			 103Subparagraph (B) of
			 section 103(d)(8) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1023(d)(8)) is amended by striking 303(h) and 304(c)(3)
			 and inserting 303(h), 304(c)(3), and 306(c)(3).(6)Section 502Subsection (c) of section 502 of the Employee Retirement Income Security Act of 1974 is amended—(A)by redesignating the last paragraph as paragraph (11), and(B)by adding at the end the following new paragraph:(12)The Secretary may assess a civil penalty against any sponsor of a CSEC plan of up to $100 a day from the date of the plan sponsor’s failure to comply with the requirements of section 306(j)(3) to establish or update a funding restoration plan..(7)Section
			 4003Subparagraph (B) of
			 section 4003(e)(1) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1303(e)(1)) is amended by striking 303(k)(1)(A) and (B) of this
			 Act or section 430(k)(1)(A) and (B) of the Internal Revenue Code of
			 1986 and inserting 303(k)(1)(A) and (B) or 306(g)(1)(A) and (B)
			 of this Act or section 430(k)(1)(A) and (B) or 433(g)(1)(A) and (B) of the
			 Internal Revenue Code of 1986.(8)Section
			 4010Paragraph (2) of section
			 4010(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1310(b)) is amended by striking 303(k)(1)(A) and (B) of this Act or
			 section 430(k)(1)(A) and (B) of the Internal Revenue Code of 1986 and
			 inserting 303(k)(1)(A) and (B) or 306(g)(1)(A) and (B) of this Act or
			 section 430(k)(1)(A) and (B) or 433(g)(1)(A) and (B) of the Internal Revenue
			 Code of 1986.(9)Section
			 4071Section 4071 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1371) is amended by
			 striking section 303(k)(4) and inserting section
			 303(k)(4) or 306(g)(4).103.Elections(a)Election not To
			 be treated as a CSEC planSubsection (f) of section 210 of the Employee Retirement
			 Income Security Act of 1974, as added by section 101, is amended by adding at the
			 end the following new paragraph:(3)Election(A)In
				generalIf a plan falls within the definition of a CSEC plan
				under this subsection (without regard to this paragraph), such plan shall be a
				CSEC plan unless the plan sponsor elects not later than the close of the first
				plan year of the plan beginning after December 31, 2013, not to be treated as a
				CSEC plan. An election under the preceding sentence shall take effect for such
				plan year and, once made, may be revoked only with the consent of the Secretary
				of the Treasury.(B)Special
				ruleIf a plan described in subparagraph (A) is treated as a CSEC
				plan, section 104 of the Pension Protection Act of 2006, as amended by the
				Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
				Act of 2010, shall cease to apply to such plan as of the first date as of which
				such plan is treated as a CSEC
				plan..(b)Election To
			 cease To be treated as an eligible charity planSubsection (d) of section 104 of the Pension Protection
			 Act of 2006, as added by section 202 of the Preservation of Access to Care for
			 Medicare Beneficiaries and Pension Relief Act of 2010, is amended—(1)by striking
			 For purposes of and inserting (1)
			 In general.—For
			 purposes of, and(2)by adding at the end
			 the following:(2)Election not to
				be an eligible charity planA plan sponsor may elect for a plan
				to cease to be treated as an eligible charity plan for plan years beginning
				after December 31, 2013. Such election shall be made at such time and in such
				form and manner as shall be prescribed by the Secretary of the Treasury. Any
				such election may be revoked only with the consent of the Secretary of the
				Treasury.(3)Election to use
				funding options available to other plan sponsors(A)A plan sponsor
				that makes the election described in paragraph (2) may elect for a plan to
				apply the rules described in subparagraphs (B), (C), and (D) for plan years
				beginning after December 31, 2013. Such election shall be made at such time and
				in such form and manner as shall be prescribed by the Secretary of the
				Treasury. Any such election may be revoked only with the consent of the
				Secretary of the Treasury.(B)Under the rules
				described in this subparagraph, for the first plan year beginning after
				December 31, 2013, a plan has—(i)an
				11-year shortfall amortization base,(ii)a
				12-year shortfall amortization base, and(iii)a 7-year
				shortfall amortization base.(C)Under the rules
				described in this subparagraph, section 303(c)(2)(A) and (B) of the Employee
				Retirement Income Security Act of 1974, and section 430(c)(2)(A) and (B) of the
				Internal Revenue Code of 1986 shall be applied by—(i)in
				the case of an 11-year shortfall amortization base, substituting
				11-plan-year period for 7-plan-year period
				wherever such phrase appears, and(ii)in the case of a
				12-year shortfall amortization base, substituting 12-plan-year
				period for 7-plan-year period wherever such phrase
				appears.(D)Under the rules
				described in this subparagraph, section 303(c)(7) of the Employee Retirement
				Income Security Act of 1974 and section 430(c)(7) of the Internal Revenue Code
				of 1986 shall apply to a plan for which an election has been made under
				subparagraph (A). Such provisions shall apply in the following manner:(i)The first plan
				year beginning after December 31, 2013, shall be treated as an election year,
				and no other plan years shall be so treated.(ii)All references in
				section 303(c)(7) of such Act and section 430(c)(7) of such Code to
				February 28, 2010 or March 1, 2010 shall be
				treated as references to February 28, 2013 or March 1,
				2013, respectively.(E)For purposes of
				this paragraph, the 11-year amortization base is an amount, determined for the
				first plan year beginning after December 31, 2013, equal to the unamortized
				principal amount of the shortfall amortization base (as defined in section
				303(c)(3) of the Employee Retirement Income Security Act of 1974 and section
				430(c)(3) of the Internal Revenue Code of 1986) that would have applied to the
				plan for the first plan beginning after December 31, 2009, if—(i)the plan had never
				been an eligible charity plan,(ii)the plan sponsor
				had made the election described in section 303(c)(2)(D)(i) of the Employee
				Retirement Income Security Act of 1974 and in section 430(c)(2)(D)(i) of the
				Internal Revenue Code of 1986 to have section 303(c)(2)(D)(i) of such Act and
				section 430(c)(2)(D)(iii) of such Code apply with respect to the shortfall
				amortization base for the first plan year beginning after December 31, 2009,
				and(iii)no event had
				occurred under paragraph (6) or (7) of section 303(c) of such Act or paragraph
				(6) or (7) of section 430(c) of such Code that, as of the first day of the
				first plan year beginning after December 31, 2013, would have modified the
				shortfall amortization base or the shortfall amortization installments with
				respect to the first plan year beginning after December 31, 2009.(F)For purposes of
				this paragraph, the 12-year amortization base is an amount, determined for the
				first plan year beginning after December 31, 2013, equal to the unamortized
				principal amount of the shortfall amortization base (as defined in section
				303(c)(3) of the Employee Retirement Income Security Act of 1974 and section
				430(c)(3) of the Internal Revenue Code of 1986) that would have applied to the
				plan for the first plan beginning after December 31, 2010, if—(i)the plan had never
				been an eligible charity plan,(ii)the plan sponsor
				had made the election described in section 303(c)(2)(D)(i) of the Employee
				Retirement Income Security Act of 1974 and in section 430(c)(2)(D)(i) of the
				Internal Revenue Code of 1986 to have section 303(c)(2)(D)(i) of such Act and
				section 430(c)(2)(D)(iii) of such Code apply with respect to the shortfall
				amortization base for the first plan year beginning after December 31, 2010,
				and(iii)no event had
				occurred under paragraph (6) or (7) of section 303(c) of such Act or paragraph
				(6) or (7) of section 430(c) of such Code that, as of the first day of the
				first plan year beginning after December 31, 2013, would have modified the
				shortfall amortization base or the shortfall amortization installments with
				respect to the first plan year beginning after December 31, 2010.(G)For purposes of
				this paragraph, the 7-year shortfall amortization base is an amount, determined
				for the first plan year beginning after December 31, 2013, equal to—(i)the shortfall
				amortization base for the first plan year beginning after December 31, 2013,
				without regard to this paragraph, minus(ii)the sum of the
				11-year shortfall amortization base and the 12-year shortfall amortization
				base.(4)Retroactive electionNot later than December 31, 2014, a plan sponsor may make a one-time, irrevocable, retroactive election to not be treated as an eligible charity plan.  Such election shall be effective for plan years beginning after December 31, 2007, and shall be made by providing reasonable notice to the Secretary of the Treasury..(c)Deemed
			 electionFor purposes of the Internal Revenue Code of 1986, sections 4(b)(2) and 4021(b)(3) of the
			 Employee Retirement Income Security Act of 1974, and all other purposes, a
			 plan shall be deemed to have made an irrevocable election under section 410(d)
			 of the Internal Revenue Code of 1986 if—(1)the plan was
			 established before January 1, 2014;(2)the plan falls
			 within the definition of a CSEC plan;(3)the plan sponsor
			 does not make an election under section 210(f)(3)(A) of the Employee
			 Retirement Income Security Act of 1974 and section 414(y)(3)(A) of the
			 Internal Revenue Code of 1986, as added by this Act; and(4)the plan, plan
			 sponsor, administrator, or fiduciary remits one or more premium payments for
			 the plan to the Pension Benefit Guaranty Corporation for a plan year beginning
			 after December 31, 2013.(d)Effective
			 dateThe amendments made by this section shall apply as of the
			 date of enactment of this Act.104.Transparency(a)Notice to
			 participants(1)In
			 generalParagraph (2) of
			 section 101(f) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1021(f)) is amended by adding at the end the following new
			 subparagraph:(E)Effect of csec
				plan rules on plan fundingIn the case of a CSEC plan, each notice under paragraph
				(1) shall include—(i)a statement that
				different rules apply to CSEC plans than apply to single-employer plans,(ii)for the first 2
				plan years beginning after December 31, 2013, a statement that, as a result of
				changes in the law made by the Cooperative
				and Small Employer Charity Pension Flexibility Act, the
				contributions to the plan may have changed, and(iii)in the case of a CSEC plan that is in funding restoration status for the plan year, a statement that the plan is in funding restoration status for such plan year.A copy of the statement required under clause (iii) shall be provided to the Secretary, the Secretary of the Treasury, and the Director of the Pension Benefit Guaranty Corporation..(2)Model
			 noticeThe Secretary of Labor may modify the model notice
			 required to be published under section 501(c) of the Pension Protection Act of
			 2006 to include the information described in section 101(f)(2)(E) of the
			 Employee Retirement Income Security Act of 1974, as added by this
			 subsection.(b)Notice of
			 failure To meet minimum funding standards(1)Pending
			 waiversParagraph (2) of
			 section 101(d) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1021(d)) is amended by striking 303 and inserting
			 303 or 306.(2)DefinitionsParagraph (3) of section 101(d) of the
			 Employee Retirement Income Security Act of 1974 (21 U.S.C. 1021(d)) is amended
			 by striking 303(j) and inserting 303(j) or 306(f),
			 whichever is applicable.(c)Additional
			 reporting requirementsSection 103 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1023) is amended by adding at the end
			 the following new subsection:(g)Additional
				information with respect to multiple employer plansWith respect to any multiple employer
				plan, an annual report under this section for a plan year shall include a list
				of participating employers and a good faith estimate of the percentage of total
				contributions made by such participating employers during the plan
				year..105.Sponsor
			 education and assistance(a)DefinitionIn
			 this section, the term CSEC plan has the meaning given that term
			 in subsection (f)(1) of section 210 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1060(f)(1)) (as added by this Act).(b)EducationThe Participant and Plan Sponsor Advocate established under section 4004 of the Employee Retirement Income Security Act of 1974 (29 U.S.C.  1304) shall make itself available to assist CSEC plan sponsors and participants as part of the duties it performs under the general supervision of the Board of Directors under section 4004(b)  of such Act (29 U.S.C. 1304(b)).IIAmendments to Internal Revenue Code of 1986201.Definition of
			 cooperative and small employer charity pension plansSection 414 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subsection:(y)Cooperative and
				small employer charity pension plans(1)In
				generalFor purposes of this title, except as provided in this
				subsection, a CSEC plan is a defined benefit plan (other than a multiemployer
				plan)—(A)to which section
				104 of the Pension Protection Act of 2006 applies, without regard to—(i)section 104(a)(2)
				of such Act;(ii)the amendments
				to such section 104 by section 202(b) of the Preservation of Access to Care for
				Medicare Beneficiaries and Pension Relief Act of 2010; and(iii)paragraph
				(3)(B); or(B)that, as of
				June 25, 2010, was maintained by more than one employer and all of the
				employers were organizations described in section 501(c)(3).(2)AggregationAll
				employers that are treated as a single employer under subsection (b) or (c)
				shall be treated as a single employer for purposes of determining if a plan was
				maintained by more than one employer under paragraph
				(1)(B)..202.Funding rules
			 applicable to cooperative and small employer charity pension plans(a)In generalSubpart A of part III
			 of subchapter D of chapter 1 of subtitle A of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new section:433.Minimum funding
				standards(a)General
				ruleFor purposes of section 412, the term accumulated
				funding deficiency for a CSEC plan means the excess of the total
				charges to the funding standard account for all plan years (beginning with the
				first plan year to which section 412 applies) over the total credits to such
				account for such years or, if less, the excess of the total charges to the
				alternative minimum funding standard account for such plan years over the total
				credits to such account for such years.(b)Funding standard
				account(1)Account
				requiredEach plan to which this section applies shall establish
				and maintain a funding standard account. Such account shall be credited and
				charged solely as provided in this section.(2)Charges to
				accountFor a plan year, the funding standard account shall be
				charged with the sum of—(A)the normal cost of
				the plan for the plan year,(B)the amounts
				necessary to amortize in equal annual installments (until fully
				amortized)—(i)in
				the case of a plan in existence on January 1, 1974, the unfunded past service
				liability under the plan on the first day of the first plan year to which
				section 412 applies, over a period of 40 plan years,(ii)in the case of a
				plan which comes into existence after January 1, 1974, but before the first day
				of the first plan year beginning after December 31, 2013, the unfunded past
				service liability under the plan on the first day of the first plan year to
				which section 412 applies, over a period of 30 plan years,(iii)separately, with
				respect to each plan year, the net increase (if any) in unfunded past service
				liability under the plan arising from plan amendments adopted in such year,
				over a period of 15 plan years,(iv)separately, with
				respect to each plan year, the net experience loss (if any) under the plan,
				over a period of 5 plan years, and(v)separately, with
				respect to each plan year, the net loss (if any) resulting from changes in
				actuarial assumptions used under the plan, over a period of 10 plan
				years,(C)the amount
				necessary to amortize each waived funding deficiency (within the meaning of
				section 412(c)(3)) for each prior plan year in equal annual installments (until
				fully amortized) over a period of 5 plan years,(D)the amount
				necessary to amortize in equal annual installments (until fully amortized) over
				a period of 5 plan years any amount credited to the funding standard account
				under paragraph (3)(D), and(E)the amount
				necessary to amortize in equal annual installments (until fully amortized) over
				a period of 20 years the contributions which would be required to be made under
				the plan but for the provisions of section 412(c)(7)(A)(i)(I) (as in effect on
				the day before the enactment of the Pension Protection Act of 2006).(3)Credits to
				accountFor a plan year, the funding standard account shall be
				credited with the sum of—(A)the amount
				considered contributed by the employer to or under the plan for the plan
				year,(B)the amount
				necessary to amortize in equal annual installments (until fully
				amortized)—(i)separately, with
				respect to each plan year, the net decrease (if any) in unfunded past service
				liability under the plan arising from plan amendments adopted in such year,
				over a period of 15 plan years,(ii)separately, with
				respect to each plan year, the net experience gain (if any) under the plan,
				over a period of 5 plan years, and(iii)separately, with
				respect to each plan year, the net gain (if any) resulting from changes in
				actuarial assumptions used under the plan, over a period of 10 plan
				years,(C)the amount of the
				waived funding deficiency (within the meaning of section 412(c)(3)) for the
				plan year, and(D)in the case of a
				plan year for which the accumulated funding deficiency is determined under the
				funding standard account if such plan year follows a plan year for which such
				deficiency was determined under the alternative minimum funding standard, the
				excess (if any) of any debit balance in the funding standard account
				(determined without regard to this subparagraph) over any debit balance in the
				alternative minimum funding standard account.(4)Combining and
				offsetting amounts to be amortizedUnder regulations prescribed
				by the Secretary, amounts required to be amortized under paragraph (2) or
				paragraph (3), as the case may be—(A)may be combined
				into one amount under such paragraph to be amortized over a period determined
				on the basis of the remaining amortization period for all items entering into
				such combined amount, and(B)may be offset
				against amounts required to be amortized under the other such paragraph, with
				the resulting amount to be amortized over a period determined on the basis of
				the remaining amortization periods for all items entering into whichever of the
				two amounts being offset is the greater.(5)Interest(A)In generalExcept as provided
				in subparagraph (B), the funding standard account (and items therein) shall be
				charged or credited (as determined under regulations prescribed by the
				Secretary) with interest at the appropriate rate consistent with the rate or
				rates of interest used under the plan to determine costs.(B)ExceptionThe interest rate
				used for purposes of computing the amortization charge described in subsection
				(b)(2)(C) or for purposes of any arrangement under subsection (d) for any plan
				year shall be the greater of—(i)150 percent of the
				Federal mid-term rate (as in effect under section 1274 for the 1st month of
				such plan year), or(ii)the rate of
				interest determined under subparagraph (A).(6)Amortization
				schedules in effectAmortization schedules for amounts described
				in paragraphs (2) and (3) that are in effect as of the last day of the last
				plan year beginning before January 1, 2014, by reason of section 104 of the
				Pension Protection Act of 2006 shall remain in effect pursuant to their terms
				and this section, except that such amounts shall not be amortized again under
				this section.(c)Special
				rules(1)Determinations
				to be made under funding methodFor purposes of this section,
				normal costs, accrued liability, past service liabilities, and experience gains
				and losses shall be determined under the funding method used to determine costs
				under the plan.(2)Valuation of
				assets(A)In
				generalFor purposes of this section, the value of the plan’s
				assets shall be determined on the basis of any reasonable actuarial method of
				valuation which takes into account fair market value and which is permitted
				under regulations prescribed by the Secretary.(B)Dedicated bond
				portfolioThe Secretary may by regulations provide that the value
				of any dedicated bond portfolio of a plan shall be determined by using the
				interest rate under section 412(b)(5) (as in effect on the day before the
				enactment of the Pension Protection Act of 2006).(3)Actuarial
				assumptions must be reasonableFor purposes of this section, all
				costs, liabilities, rates of interest, and other factors under the plan shall
				be determined on the basis of actuarial assumptions and methods—(A)each of which is
				reasonable (taking into account the experience of the plan and reasonable
				expectations), and(B)which, in
				combination, offer the actuary’s best estimate of anticipated experience under
				the plan.(4)Treatment of
				certain changes as experience gain or lossFor purposes of this
				section, if—(A)a change in
				benefits under the Social Security Act or in other retirement benefits created
				under Federal or State law, or(B)a change in the
				definition of the term wages under section 3121 or a change in
				the amount of such wages taken into account under regulations prescribed for
				purposes of section 401(a)(5),results in
				an increase or decrease in accrued liability under a plan, such increase or
				decrease shall be treated as an experience loss or gain.(5)Funding method
				and plan year(A)Funding methods
				availableAll funding methods available to CSEC plans under
				section 412 (as in effect on the day before the enactment of the Pension
				Protection Act of 2006) shall continue to be available under this
				section.(B)ChangesIf the funding method for a plan is
				changed, the new funding method shall become the funding method used to
				determine costs and liabilities under the plan only if the change is approved
				by the Secretary. If the plan year for a plan is changed,
				the new plan year shall become the plan year for the plan only if the change is
				approved by the Secretary.(C)Approval required for certain changes in assumptions by certain single-employer plans subject to additional funding requirement(i)In generalNo actuarial assumption (other than the assumptions described in subsection (h)(3)) used to determine the current liability for a plan to which this subparagraph applies may be changed without the approval of the Secretary.(ii)Plans to which subparagraph appliesThis subparagraph shall apply to a plan only if—(I)the plan is a CSEC plan,(II)the aggregate unfunded vested benefits as of the close of the preceding plan year (as determined under section 4006(a)(3)(E)(iii) of the Employee Retirement Income Security Act of 1974) of such plan and all other plans maintained by the contributing sponsors (as defined in section 4001(a)(13) of such Act) and members of such sponsors' controlled groups (as defined in section 4001(a)(14) of such Act) which are covered by title IV (disregarding plans with no unfunded vested benefits) exceed $50,000,000, and(III)the change in assumptions (determined after taking into account any changes in interest rate and mortality table) results in a decrease in the funding shortfall of the plan for the current plan year that exceeds $50,000,000, or that exceeds $5,000,000 and that is 5 percent or more of the current liability of the plan before such change.(6)Full
				fundingIf, as of the close of a plan year, a plan would (without
				regard to this paragraph) have an accumulated funding deficiency (determined
				without regard to the alternative minimum funding standard account permitted
				under subsection (e)) in excess of the full funding limitation—(A)the funding
				standard account shall be credited with the amount of such excess, and(B)all amounts
				described in paragraphs (2)(B), (C), and (D) and (3)(B) of subsection (b)
				which are required to be amortized shall be considered fully amortized for
				purposes of such paragraphs.(7)Full-funding
				limitationFor purposes of paragraph (6), the term
				full-funding limitation means the excess (if any) of—(A)the accrued
				liability (including normal cost) under the plan (determined under the entry
				age normal funding method if such accrued liability cannot be directly
				calculated under the funding method used for the plan), over(B)the lesser
				of—(i)the fair market
				value of the plan’s assets, or(ii)the value of such
				assets determined under paragraph (2).(C)Minimum
				amount(i)In
				generalIn no event shall the full-funding limitation determined
				under subparagraph (A) be less than the excess (if any) of—(I)90 percent of the
				current liability (determined without regard to paragraph (4) of subsection
				(h)) of the plan (including the expected increase in such current liability due
				to benefits accruing during the plan year), over(II)the value of the
				plan’s assets determined under paragraph (2).(ii)AssetsFor
				purposes of clause (i), assets shall not be reduced by any credit balance in
				the funding standard account.(8)Annual
				valuation(A)In
				generalFor purposes of this section, a determination of
				experience gains and losses and a valuation of the plan’s liability shall be
				made not less frequently than once every year, except that such determination
				shall be made more frequently to the extent required in particular cases under
				regulations prescribed by the Secretary.(B)Valuation
				date(i)Current
				yearExcept as provided in clause (ii), the valuation referred to
				in subparagraph (A) shall be made as of a date within the plan year to which
				the valuation refers or within one month prior to the beginning of such
				year.(ii)Use of prior
				year valuationThe valuation referred to in subparagraph (A) may
				be made as of a date within the plan year prior to the year to which the
				valuation refers if, as of such date, the value of the assets of the plan are
				not less than 100 percent of the plan’s current liability.(iii)AdjustmentsInformation
				under clause (ii) shall, in accordance with regulations, be actuarially
				adjusted to reflect significant differences in participants.(iv)LimitationA
				change in funding method to use a prior year valuation, as provided in clause
				(ii), may not be made unless as of the valuation date within the prior plan
				year, the value of the assets of the plan are not less than 125 percent of the
				plan’s current liability.(9)Time when
				certain contributions deemed madeFor purposes of this section,
				any contributions for a plan year made by an employer during the period—(A)beginning on the
				day after the last day of such plan year, and(B)ending on the day
				which is 8½ months after the close of the plan
				year,shall be
				deemed to have been made on such last day.(10)Anticipation of
				benefit increases effective in the futureIn determining
				projected benefits, the funding method of a collectively bargained CSEC plan
				described in section 413(a) shall anticipate
				benefit increases scheduled to take effect during the term of the collective
				bargaining agreement applicable to the plan.(d)Extension of
				amortization periodsThe period of years required to amortize any
				unfunded liability (described in any clause of subsection (b)(2)(B)) of any
				plan may be extended by the Secretary for a period of time (not in excess of 10
				years) if the Secretary determines that such extension would carry out the purposes of the Employee Retirement Income Security Act of 1974 and provide adequate
				protection for participants under the plan and their beneficiaries, and if the
				Secretary determines that the failure to permit such extension would result
				in—(1)a substantial risk
				to the voluntary continuation of the plan, or(2)a substantial
				curtailment of pension benefit levels or employee compensation.(e)Alternative
				minimum funding standard(1)In
				generalA CSEC plan which uses a funding method that requires
				contributions in all years not less than those required under the entry age
				normal funding method may maintain an alternative minimum funding standard
				account for any plan year. Such account shall be credited and charged solely as
				provided in this subsection.(2)Charges and
				credits to accountFor a plan year the alternative minimum
				funding standard account shall be—(A)charged with the
				sum of—(i)the lesser of
				normal cost under the funding method used under the plan or normal cost
				determined under the unit credit method,(ii)the excess, if
				any, of the present value of accrued benefits under the plan over the fair
				market value of the assets, and(iii)an amount equal
				to the excess (if any) of credits to the alternative minimum standard account
				for all prior plan years over charges to such account for all such years,
				and(B)credited with the
				amount considered contributed by the employer to or under the plan for the plan
				year.(3)InterestThe alternative minimum funding standard account (and items
				therein) shall be charged or credited with interest in the manner provided
				under subsection (b)(5) with respect to the funding standard account.(f)Quarterly
				contributions required(1)In
				generalIf a CSEC plan which has a funded current liability
				percentage for the preceding plan year of less than 100 percent fails to pay
				the full amount of a required installment for the plan year, then the rate of
				interest charged to the funding standard account under subsection (b)(5) with
				respect to the amount of the underpayment for the period of the underpayment
				shall be equal to the greater of—(A)175 percent of the
				Federal mid-term rate (as in effect under section 1274 for the 1st month of
				such plan year), or(B)the rate of
				interest used under the plan in determining costs.(2)Amount of
				underpayment, period of underpaymentFor purposes of paragraph
				(1)—(A)AmountThe
				amount of the underpayment shall be the excess of—(i)the required
				installment, over(ii)the amount (if
				any) of the installment contributed to or under the plan on or before the due
				date for the installment.(B)Period of
				underpaymentThe period for which interest is charged under this
				subsection with regard to any portion of the underpayment shall run from the
				due date for the installment to the date on which such portion is contributed
				to or under the plan (determined without regard to subsection (c)(9)).(C)Order of
				crediting contributionsFor purposes of subparagraph (A)(ii),
				contributions shall be credited against unpaid required installments in the
				order in which such installments are required to be paid.(3)Number of
				required installments; due datesFor purposes of this
				subsection—(A)Payable in 4
				installmentsThere shall be 4 required installments for each plan
				year.(B)Time for payment
				of installmentsIn the case of the following required
						installments:The due date is:1stApril 15 2ndJuly 15 3rdOctober 15 4thJanuary 15 of the following year.(4)Amount of
				required installmentFor purposes of this subsection—(A)In
				generalThe amount of any required installment shall be 25
				percent of the required annual payment.(B)Required annual
				paymentFor purposes of subparagraph (A), the term
				required annual payment means the lesser of—(i)90
				percent of the amount required to be contributed to or under the plan by the
				employer for the plan year under section 412 (without regard to any waiver
				under subsection (c) thereof), or(ii)100 percent of
				the amount so required for the preceding plan year.Clause
				(ii) shall not apply if the preceding plan year was not a year of 12
				months.(5)Liquidity
				requirement(A)In
				generalA plan to which this paragraph applies shall be treated
				as failing to pay the full amount of any required installment to the extent
				that the value of the liquid assets paid in such installment is less than the
				liquidity shortfall (whether or not such liquidity shortfall exceeds the amount
				of such installment required to be paid but for this paragraph).(B)Plans to which
				paragraph AppliesThis paragraph shall apply to a CSEC plan other
				than a plan described in section 412(l)(6)(A) (as in effect on the day before
				the enactment of the Pension Protection Act of 2006) which—(i)is
				required to pay installments under this subsection for a plan year, and(ii)has a liquidity
				shortfall for any quarter during such plan year.(C)Period of
				underpaymentFor purposes of paragraph (1), any portion of an
				installment that is treated as not paid under subparagraph (A) shall continue
				to be treated as unpaid until the close of the quarter in which the due date
				for such installment occurs.(D)Limitation on
				increaseIf the amount of any required installment is increased
				by reason of subparagraph (A), in no event shall such increase exceed the
				amount which, when added to prior installments for the plan year, is necessary
				to increase the funded current liability percentage (taking into account the
				expected increase in current liability due to benefits accruing during the plan
				year) to 100 percent.(E)DefinitionsFor
				purposes of this paragraph—(i)Liquidity
				shortfallThe term liquidity shortfall means, with
				respect to any required installment, an amount equal to the excess (as of the
				last day of the quarter for which such installment is made) of the base amount
				with respect to such quarter over the value (as of such last day) of the plan’s
				liquid assets.(ii)Base
				amount(I)In
				generalThe term base amount means, with respect
				to any quarter, an amount equal to 3 times the sum of the adjusted
				disbursements from the plan for the 12 months ending on the last day of such
				quarter.(II)Special
				ruleIf the amount determined under subclause (I) exceeds an
				amount equal to 2 times the sum of the adjusted disbursements from the plan for
				the 36 months ending on the last day of the quarter and an enrolled actuary
				certifies to the satisfaction of the Secretary that such excess is the result
				of nonrecurring circumstances, the base amount with respect to such quarter
				shall be determined without regard to amounts related to those nonrecurring
				circumstances.(iii)Disbursements
				from the planThe term disbursements from the plan
				means all disbursements from the trust, including purchases of annuities,
				payments of single sums and other benefits, and administrative expenses.(iv)Adjusted
				disbursementsThe term adjusted disbursements
				means disbursements from the plan reduced by the product of—(I)the plan’s funded
				current liability percentage for the plan year, and(II)the sum of the
				purchases of annuities, payments of single sums, and such other disbursements
				as the Secretary shall provide in regulations.(v)Liquid
				assetsThe term liquid assets means cash,
				marketable securities and such other assets as specified by the Secretary in
				regulations.(vi)QuarterThe
				term quarter means, with respect to any required installment,
				the 3-month period preceding the month in which the due date for such
				installment occurs.(F)RegulationsThe
				Secretary may prescribe such regulations as are necessary to carry out this
				paragraph.(6)Fiscal years and
				short years(A)Fiscal
				yearsIn applying this subsection to a plan year beginning on any
				date other than January 1, there shall be substituted for the months specified
				in this subsection, the months which correspond thereto.(B)Short plan
				yearThis subsection shall be applied to plan years of less than
				12 months in accordance with regulations prescribed by the Secretary.(g)Imposition of
				lien where failure To make required contributions(1)In
				generalIn the case of a plan to which this section applies,
				if—(A)any person fails
				to make a required installment under subsection (f) or any other payment
				required under this section before the due date for such installment or other
				payment, and(B)the unpaid balance
				of such installment or other payment (including interest), when added to the
				aggregate unpaid balance of all preceding such installments or other payments
				for which payment was not made before the due date (including interest),
				exceeds $1,000,000,then there
				shall be a lien in favor of the plan in the amount determined under paragraph
				(3) upon all property and rights to property, whether real or personal,
				belonging to such person and any other person who is a member of the same
				controlled group of which such person is a member.(2)Plans to which
				subsection AppliesThis subsection shall apply to a CSEC plan for
				any plan year for which the funded current liability percentage of such plan is
				less than 100 percent. This subsection shall not apply to any plan to which
				section 4021 of the Employee Retirement Income Security Act of 1974 does not
				apply (as such section is in effect on the date of the enactment of the
				Retirement Protection Act of 1994).(3)Amount of
				lienFor purposes of paragraph (1), the amount of the lien shall
				be equal to the aggregate unpaid balance of required installments and other
				payments required under this section (including interest)—(A)for plan years
				beginning after 1987, and(B)for which payment
				has not been made before the due date.(4)Notice of
				failure; lien(A)Notice of
				failureA person committing a failure described in paragraph (1)
				shall notify the Pension Benefit Guaranty Corporation of such failure within 10
				days of the due date for the required installment or other payment.(B)Period of
				lienThe lien imposed by paragraph (1) shall arise on the due
				date for the required installment or other payment and shall continue until the
				last day of the first plan year in which the plan ceases to be described in
				paragraph (1)(B). Such lien shall continue to run without regard to whether
				such plan continues to be described in paragraph (2) during the period referred
				to in the preceding sentence.(C)Certain rules to
				ApplyAny amount with respect to which a lien is imposed under
				paragraph (1) shall be treated as taxes due and owing the United States and
				rules similar to the rules of subsections (c), (d), and (e) of section 4068 of
				the Employee Retirement Income Security Act of 1974 shall apply with respect to
				a lien imposed by subsection (a) and the amount with respect to such
				lien.(5)EnforcementAny
				lien created under paragraph (1) may be perfected and enforced only by the
				Pension Benefit Guaranty Corporation, or at the direction of the Pension
				Benefit Guaranty Corporation, by any contributing employer (or any member of the
				controlled group of the contributing employer).(6)DefinitionsFor
				purposes of this subsection—(A)Due date;
				required installmentThe terms due date and
				required installment have the meanings given such terms by
				subsection (f), except that in the case of a payment other than a required
				installment, the due date shall be the date such payment is required to be made
				under this section.(B)Controlled
				groupThe term controlled group means any group
				treated as a single employer under subsections (b), (c), (m), and (o) of
				section 414.(h)Current
				liabilityFor purposes of this section—(1)In
				generalThe term current liability means all
				liabilities to employees and their beneficiaries under the plan.(2)Treatment of
				unpredictable contingent event benefits(A)In
				generalFor purposes of paragraph (1), any unpredictable
				contingent event benefit shall not be taken into account until the event on
				which the benefit is contingent occurs.(B)Unpredictable
				contingent event benefitThe term unpredictable contingent
				event benefit means any benefit contingent on an event other
				than—(i)age, service,
				compensation, death, or disability, or(ii)an event which is
				reasonably and reliably predictable (as determined by the Secretary).(3)Interest rate
				and mortality assumptions used(A)Interest
				rateThe rate of interest used to determine current liability
				under this section shall be the third segment rate determined under section
				430(h)(2)(C).(B)Mortality
				tables(i)Secretarial
				authorityThe Secretary may by regulation prescribe mortality tables to be used in
				determining current liability under this subsection. Such tables shall be based
				upon the actual experience of pension plans and projected trends in such
				experience. In prescribing such tables, the Secretary shall take into account
				results of available independent studies of mortality of individuals covered by
				pension plans.(ii)Periodic
				reviewThe Secretary shall periodically (at least every 5 years)
				review any tables in effect under this subsection and shall, to the extent the
				Secretary determines necessary, by regulation update the tables to reflect the
				actual experience of pension plans and projected trends in such
				experience.(C)Separate
				mortality tables for the disabledNotwithstanding subparagraph
				(B)—(i)In
				generalIn the case of plan years beginning after December 31,
				1995, the Secretary shall establish mortality tables which may be used (in lieu
				of the tables under subparagraph (B)) to determine current liability under this
				subsection for individuals who are entitled to benefits under the plan on
				account of disability. The Secretary shall establish separate tables for
				individuals whose disabilities occur in plan years beginning before January 1,
				1995, and for individuals whose disabilities occur in plan years beginning on
				or after such date.(ii)Special rule
				for disabilities occurring after 1994In the case of disabilities
				occurring in plan years beginning after December 31, 1994, the tables under
				clause (i) shall apply only with respect to individuals described in such
				subclause who are disabled within the meaning of title II of the Social
				Security Act and the regulations thereunder.(4)Certain service
				disregarded(A)In
				generalIn the case of a participant to whom this paragraph
				applies, only the applicable percentage of the years of service before such
				individual became a participant shall be taken into account in computing the
				current liability of the plan.(B)Applicable
				percentageFor purposes of this subparagraph, the applicable
				percentage shall be determined as follows:If the years of participation
						are:The applicable percentage
						is:1202403604805 or more100.(C)Participants to
				whom paragraph AppliesThis subparagraph shall apply to any
				participant who, at the time of becoming a participant—(i)has not accrued
				any other benefit under any defined benefit plan (whether or not terminated)
				maintained by the employer or a member of the same controlled group of which
				the employer is a member,(ii)who first becomes
				a participant under the plan in a plan year beginning after December 31, 1987,
				and(iii)has years of
				service greater than the minimum years of service necessary for eligibility to
				participate in the plan.(D)ElectionAn
				employer may elect not to have this subparagraph apply. Such an election, once
				made, may be revoked only with the consent of the Secretary.(i)Funded current
				liability percentageFor purposes of this section, the term
				funded current liability percentage means, with respect to any
				plan year, the percentage which—(1)the value of the
				plan’s assets determined under subsection (c)(2), is of(2)the current
				liability under the plan.(j)Funding restoration statusNotwithstanding any other provisions of this section—(1)Normal cost payment(A)In generalIn the case of a CSEC plan that is in funding restoration status for a plan year, for purposes of section 412, the term accumulated funding deficiency means, for such plan year, the greater of—(i)the amount described in subsection (a), or(ii)the excess of the normal cost of the plan for the plan year over the amount actually contributed to or under the plan for the plan year.(B)Normal costIn the case of a CSEC plan that uses a spread gain funding method, for purposes of this subsection, the term normal cost means normal cost as determined under the entry age normal funding method.(2)Plan amendmentsIn the case of a CSEC plan that is in funding restoration status for a plan year, no amendment to such plan may take effect during such plan year if such amendment has the effect of increasing liabilities of the plan by means of increases in benefits, establishment of new benefits, changing the rate of benefit accrual, or changing the rate at which benefits become nonforfeitable.  This paragraph shall not apply to any plan amendment that is required to comply with any applicable law.  This paragraph shall cease to apply with respect to any plan year, effective as of the first day of the plan year (or if later, the effective date of the amendment) upon payment by the plan sponsor of a contribution to the plan (in addition to any contribution required under this section without regard to this paragraph) in an amount equal to the increase in the funding liability of the plan attributable to the plan amendment.(3)Funding restoration planThe sponsor of a CSEC plan shall establish a written funding restoration plan within 180 days of the receipt by the plan sponsor of a certification from the plan actuary that the plan is in funding restoration status for a plan year.  Such funding restoration plan shall consist of actions that are calculated, based on reasonably anticipated experience and reasonable actuarial assumptions, to increase the plan’s funded percentage to 100 percent over a period that is not longer than the greater of 7 years or the shortest amount of time practicable.  Such funding restoration plan shall take into account contributions required under this section (without regard to this paragraph).  If a plan remains in funding restoration status for 2 or more years, such funding restoration plan shall be updated each year after the 1st such year within 180 days of receipt by the plan sponsor of a certification from the plan actuary that the plan remains in funding restoration status for the plan year.(4)Annual certification by plan actuaryNot later than the 90th day of each plan year of a CSEC plan, the plan actuary shall certify to the plan sponsor whether or not the plan is in funding restoration status for the plan year, based on the plan’s funded percentage as of the beginning of the plan year.  For this purpose, the actuary may conclusively rely on an estimate of—(A)the plan’s funding liability, based on the funding liability of the plan for the preceding plan year and on reasonable actuarial estimates, assumptions, and methods, and(B)the amount of any contributions reasonably anticipated to be made for the preceding plan year.Contributions described in subparagraph (B) shall be taken into account in determining the plan’s funded percentage as of the beginning of the plan year.(5)DefinitionsFor purposes of this subsection—(A)Funding restoration statusA CSEC plan shall be treated as in funding restoration status for a plan year if the plan’s funded percentage as of the beginning of such plan year is less than 80 percent.(B)Funded percentageThe term funded percentage means the ratio (expressed as a percentage) which—(i)the value of plan assets (as determined under subsection (c)(2)), bears to(ii)the plan’s funding liability.(C)Funding liabilityThe term funding liability for a plan year means the present value of all benefits accrued or earned under the plan as of the beginning of the plan year, based on the assumptions used by the plan pursuant to this section, including the interest rate described in subsection (b)(5)(A) (without regard to subsection (b)(5)(B)).(D)Spread gain funding methodThe term spread gain funding method has the meaning given such term under rules and forms issued by the Secretary.(E)Plan sponsorThe term plan sponsor means, with respect to a CSEC plan, the association, committee, joint board of trustees, or other similar group of representatives of the parties who establish or maintain the plan..(b)CSEC plansSection 413 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(d)CSEC plansNotwithstanding any other provision of this section, in the case of a CSEC plan—(1)FundingThe requirements of section 412 shall be determined as if all participants in the plan were employed by a single employer.(2)Application of provisionsParagraphs (1), (2), (3), and (5) of subsection (c) shall apply.(3)Deduction limitationsEach applicable limitation provided by section 404(a) shall be determined as if all participants in the plan were employed by a single employer. The amounts contributed to or under the plan by each employer who maintains the plan (for the portion of the taxable year included within a plan year) shall be considered not to exceed such applicable limitation if the anticipated employer contributions for such plan year of all employers (determined in a reasonable manner not inconsistent with regulations prescribed by the Secretary) do not exceed such limitation. If such anticipated contributions exceed such limitation, the portion of each such employer’s contributions which is not deductible under section 404 shall be determined in accordance with regulations prescribed by the Secretary.(4)AllocationsAllocations of amounts under paragraph (3) and subsection (c)(5) among the employers maintaining the plan shall not be inconsistent with the regulations prescribed for this purpose by the Secretary..(c)Separate rules
			 for csec plans(1)In
			 generalParagraph (2) of section 412(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of
			 subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by inserting at the end thereof the
			 following new subparagraph:(D)in the case of a
				CSEC plan, the employers make contributions to or under the plan for any plan
				year which, in the aggregate, are sufficient to ensure that the plan does not
				have an accumulated funding deficiency under section 433 as of the end of the
				plan
				year..(2)Conforming
			 amendmentsSection 412 of such Code is
			 amended—(A)by striking
			 multiemployer plan in paragraph (A) of subsection (a)(2), in
			 clause (i) of subsection (c)(1)(B), the first place it appears in clause (i)
			 of subsection (c)(1)(A), and the last place it appears in paragraph (2) of
			 subsection (d), and inserting multiemployer plan or a CSEC
			 plan,(B)by striking
			 430(j) in paragraph (1) of subsection (b) and inserting
			 430(j) or under section 433(f),(C)(i)by striking
			 and at the end of clause (i) of subsection (c)(1)(B),(ii)by striking the period at the end of clause
			 (ii) of subsection (c)(1)(B) and inserting , and, and(iii)by inserting the following new clause
			 after clause (ii) of subsection (c)(1)(B):(iii)in the case of a CSEC plan, the funding
				standard account shall be credited under section 433(b)(3)(C) with the amount
				of the waived funding deficiency and such amount shall be amortized as required
				under section
				433(b)(2)(C).,(D)by striking
			 under paragraph (1) in clause (i) of subsection (c)(4)(A) and
			 inserting under paragraph (1) or for granting an extension under section
			 433(d),(E)by striking
			 waiver under this subsection in subparagraph (B) of subsection
			 (c)(4) and inserting waiver under this subsection or an extension under
			 433(d),(F)by striking
			 waiver or modification in subclause (I) of subsection
			 (c)(4)(B)(i) and inserting waiver, modification, or
			 extension,(G)by striking
			 waivers in the heading of subsection (c)(4)(C) and of clause
			 (ii) of subsection (c)(4)(C) and inserting waivers or
			 extensions,(H)by striking
			 section 431(d) in subparagraph (A) of subsection (c)(7) and in paragraph
			 (2) of subsection (d) and inserting section 431(d) or section
			 433(d),(I)by striking
			 and at the end of subclause (I) of subsection (c)(4)(C)(i) and
			 inserting or the accumulated funding deficiency under section 433,
			 whichever is applicable,,(J)by striking
			 430(e)(2), in subclause (II) of subsection (c)(4)(C)(i) and
			 inserting 430(e)(2) or 433(b)(2)(C), whichever is applicable,
			 and,(K)by adding
			 immediately after subclause (II) of subsection (c)(4)(C)(i) the following new
			 subclause:(III)the total
				amounts not paid by reason of an extension in effect under section
				433(d),, and(L)by striking
			 for waivers of in clause (ii) of subsection (c)(4)(C) and
			 inserting for waivers or extensions with respect to.(3)Benefit
			 restrictions(A)In
			 generalParagraph (29) of section 401(a) of such Code is amended by striking multiemployer plan and
			 inserting multiemployer plan or a CSEC plan.(B)Conforming
			 changeSubsection (a) of section 436 of such Code is amended by striking single-employer plan and
			 inserting single-employer plan (other than a CSEC plan).(4)Benefit
			 increasesSubparagraph (C) of
			 section 401(a)(33) of such Code is amended by striking
			 multiemployer plans and inserting multiemployer plans or
			 CSEC plans.(5)Liquidity shortfalls(A)In generalSubparagraph (A) of section 401(a)(32) of such Code is amended by striking 430(j)(4) each place it appears and inserting 430(j)(4) or 433(f)(5).(B)Period of shortfallSubparagraph (C) of section 401(a)(32) of such Code is amended by striking 430(j)(3) by reason of section 430(j)(4)(A) thereof and inserting 430(j)(3) or 433(f) by reason of section 430(j)(4)(A) or 433(f)(5), respectively.(6)Deduction limitsSubsection (o) of section 404 of such Code is amended by adding at the end the following new paragraph:(8)CSEC plansSolely for purposes of this subsection, a CSEC plan shall be treated as though section 430 applied to such plan and the minimum required contribution for any plan year shall be the amount described in section 412(a)(2)(D)..(7)Section 420Paragraph (5) of section 420(e) of such Code is amended by striking section 430 each place it appears and inserting sections 430 and 433.(8)Coordination with section 4971(A)Subsection (a) of section 4971 of such Code is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end thereof the following new paragraph:(3)in the case of a CSEC plan, 10 percent of the CSEC accumulated funding deficiency as of the end of the plan year ending with or within the taxable year..(B)Subsection (b) of section 4971 of such Code is amended—(i)by striking or at the end of paragraph (1), by adding or at the end of paragraph (2), and by inserting immediately after paragraph (2) the following new paragraph:(3)a tax is imposed under subsection (a)(3) on any CSEC accumulated funding deficiency and the CSEC accumulated funding deficiency is not corrected within the taxable period,, and(ii)by striking minimum required contributions or accumulated funding deficiency and inserting minimum required contribution, accumulated funding deficiency, or CSEC accumulated funding deficiency.(C)Subsection (c) of section 4971 of such Code is amended—(i)by striking accumulated funding deficiency each place it appears in paragraph (2) and inserting accumulated funding deficiency or CSEC accumulated funding deficiency,(ii)by striking accumulated funding deficiency or unpaid minimum required contribution each place it appears in paragraph (3) and inserting accumulated funding deficiency, CSEC accumulated funding deficiency, or unpaid minimum required contribution, and(iii)by adding at the end the following new paragraph:(5)CSEC accumulated funding deficiencyThe term CSEC accumulated funding deficiency means the accumulated funding deficiency determined under section 433..(D)Paragraph (1) of section 4971(d) of such Code is amended by striking accumulated funding deficiency or unpaid minimum required contribution and inserting accumulated funding deficiency, CSEC accumulated funding deficiency, or unpaid minimum required contribution.(E)Subsection (f) of section 4971 of such Code is amended—(i)by striking 430(j)(4) in paragraph (1) and inserting 430(j)(4) or 433(f),(ii)by striking 430(j) in paragraph (1)(B) and inserting 430(j) or 433(f), whichever is applicable, and(iii)by striking 412(m)(5) in paragraph (3)(A) and inserting 430(j) or 433(f), whichever is applicable.(9)Excise tax on failure to adopt funding restoration planSection 4971 of such Code is amended by redesignating subsection (h) as subsection (i), and by inserting after subsection (g) the following new subsection:(h)Failure of a CSEC plan sponsor To adopt funding restoration plan(1)In generalIn the case of a CSEC plan that is in funding restoration status (within the meaning of section 433(j)(5)(A)), there is hereby imposed a tax on the failure of such plan to adopt a funding restoration plan within the time prescribed under section 433(j)(3).(2)Amount of taxThe amount of the tax imposed under paragraph (1) with respect to any plan sponsor for any taxable year shall be the amount equal to $100 multiplied by the number of days during the taxable year which are included in the period beginning on the day following the close of the 180-day period described in section 433(j)(3) and ending on the day on which the funding restoration plan is adopted.(3)Waiver by SecretaryIn the case of a failure described in paragraph (1) which the Secretary determines is due to reasonable cause and not to willful neglect, the Secretary may waive a portion or all of the tax imposed by such paragraph.(4)Liability for taxThe tax imposed by paragraph (1) shall be paid by the plan sponsor (within the meaning of section 433(j)(5)(E))..(10)Reporting(A)In generalParagraph (2) of section 6059(b) of such Code is amended by striking 430, and inserting 430, the accumulated funding deficiency under section 433,.(B)AssumptionsSubparagraph (B) of section 6059(b)(3) of such Code is amended by striking 430(h)(1) or 431(c)(3) and inserting 430(h)(1), 431(c)(3), or 433(c)(3).203.Election not to be treated as a CSEC plan(a)In generalSection 414(y) of the Internal Revenue Code of 1986, as
			 added by section 201, is amended by adding at the end the following new
			 paragraph:(3)Election(A)In
				generalIf a plan falls within the definition of a CSEC plan
				under this subsection (without regard to this paragraph), such plan shall be a
				CSEC plan unless the plan sponsor elects not later than the close of the first
				plan year of the plan beginning after December 31, 2013, not to be treated as a
				CSEC plan. An election under the preceding sentence shall take effect for such
				plan year and, once made, may be revoked only with the consent of the
				Secretary.(B)Special
				ruleIf a plan described in subparagraph (A) is treated as a CSEC
				plan, section 104 of the Pension Protection Act of 2006, as amended by the
				Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
				Act of 2010, shall cease to apply to such plan as of the first date as of which
				such plan is treated as a CSEC
				plan..(b)Effective
			 dateThe amendment made by this section shall apply as of the
			 date of enactment of this Act.Passed the Senate January 28, 2014.Secretary